DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 08/11/2022, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Examiner’s Reasons for Allowance
3.	Claims 1-5, 7-26 are allowed.  Claims 1-5, 7-26 are renumbered as 1-25, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, and 12, the prior art of record, Kuribara (US 2015/0070719) discloses a printing apparatus (Printer 2, Figure 1) including a printing unit (Printing unit 15, Figure 1) configured to acquire a print job from a cloud print service, and perform printing based on the acquired print job (Printer 2 acquires or receives the print job from the cloud print server 5 and performs printing based on the print job (i.e., prints the print job); paragraph 29), the printing apparatus comprising: at least one processor that executes a set of instructions, the instructions, when executed (Controller 10 reads predetermined programs from the memory 12 and executes them, thereby controlling the respective units to perform various processes, such as a printing process; paragraph 40, Figure 1), causing the printing apparatus to perform operations comprising: transmitting, in a case where a notification received from the cloud print service includes information indicating that a fetchable print job exists, a first request related to the print job, to the cloud print service (Upon receiving a print job reception notification from the cloud print server 5, sending, in response to the print job reception notification, to the cloud print server 5 (print job existing on print server 5), a request to send the print job. The controller 10 receives the print job sent from the cloud print server 5 in response to the first transmission request; paragraph 42).
	Hong et al. (US 2013/0155441), teaches executing login processing of causing a user to log into the printing apparatus (Print agent 144 of printing device 140 causes user interface 142 to display a prompt for a user to input the release code and a prompt requesting a user to input a release code to unlock a print job may be displayed on a display panel of printing device 140; paragraphs 55-57, Figure 3); and transmitting a second request related to the print job, to the cloud print service conditional upon the login processing being executed (Print process 146 of printing device 140 processes the print data and generates a printout of the electronic document reflected in the print data; paragraph 65, Figure 3).  
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, performing, in a case where the print job related to the second request has been received from the cloud print service, printing based on the received print job related to the second request and corresponding to the logged in user.
Regarding claims 3-5, 7-11, 13-26, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kawano (US 2014/0313539) discloses when a desired cloud service is to be selected from among a plurality of cloud services and to which the image forming apparatus is to be logged in, not the image forming apparatus but the portable information terminal of the user is used to have the image forming apparatus logged-in to the desired cloud service.
Fukasawa et al. (US 2017/0094119) discloses the authentication component 122 specifies the user name and the password used for user login, and requests the authentication managing unit 104 to perform user authentication.
Okumura et al. (US 9,886,224) discloses when the account information of the user is registered in the print intermediation server 100, the user can cause the printer 10 to perform a print via the print intermediation server 100 by using the portable terminal 70.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675